UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6204



WARREN CHASE,

                                              Plaintiff - Appellant,

          versus


JACK KAVANAGH,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
98-2265-CCB)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Warren Chase, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Angela Michelle Eaves, Assistant Attorney General, Balti-
more, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s denial of his motion

for a default judgment.    We dismiss the appeal for lack of juris-

diction because the order is not appealable.   This court may exer-

cise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988),

and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).    The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.

We note that Appellant’s informal brief did not include a challenge

to the district court’s denial of his motion for injunctive relief,

which was contained in the same order denying Appellant’s motion

for a default judgment.   Thus, this issue is waived.   See 4th Cir.

R. 34(b).     We dismiss the appeal as interlocutory.   We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                  2